MEMORANDUM **
George G. Romain, a California attorney, appeals pro se from the district court’s order sanctioning him sua sponte pursuant to Rule 11 of the Federal Rules of Civil Procedure. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Retail Flooring Dealers of Am., Inc. v. Beaulieu of Am., LLC, 339 F.3d 1146, 1150 (9th Cir.2003), and we vacate.
The district court abused its discretion in failing to apply the “contempt of court” standard laid out by this court for Rule 11 sua sponte sanctions. United Nat’l Ins. Co. v. R & D Latex Corp., 242 F.3d 1102, 1116 (9th Cir.2001) (holding that sua sponte Rule 11 sanctions, for which there is no “safe harbor” for attorneys to correct or withdraw their challenged filings, should ordinarily be imposed only in situations that are akin to contempt of court).
VACATED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.